COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-041-CV


JIM SHAW, DEFENDANT-SURETY                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                   APPELLEE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Jim Shaw, Defendant-Surety attempts to appeal from the trial

court’s final judgment signed on October 16, 2009. Appellant timely filed a

motion for new trial on November 13, 2009. Appellant’s notice of appeal was

therefore due on or before January 14, 2010, but it was not filed until February

3, 2010. See Tex. R. App. P. 26.1(a)(1).




      1
           See Tex. R. App. P. 47.4.
      On February 10, 2010, we notified Appellant of our concern that this

court may not have jurisdiction over the appeal and informed him that unless

he or any party desiring to continue the appeal filed with the court a response

showing grounds for continuing the appeal, this appeal would be dismissed for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We have received no

response.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or a timely filed extension request, 2 we

must dismiss the appeal.     See Tex. R. App. P. 25.1(b), 26.3; Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because Appellant’s notice of

appeal was not timely filed, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: March 25, 2010




      2
       Appellant’s notice of appeal was filed more than fifteen days after its
due date.

                                        2